Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 1 of 39



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.:

     GLOBAL UPSIDE, LLC

              Plaintiff,

     v. IBT GROUP, LLC; and MIYA PUERTO
     RICO, LLC d/b/a “Miya – Indaqua”


              Defendants.

     PLAINTIFF GLOBAL UPSIDE, LLC’S COMPLAINT & DEMAND FOR JURY TRIAL
                                 AS TO MIYA


          Plaintiff GLOBAL UPSIDE, LLC (“GU”) sues Defendants IBT GROUP, LLC (“IBT”)1

 and MIYA PUERTO RICO, LLC d/b/a “Miya – Indaqua” (“MIYA”), and alleges:

                                          INTRODUCTION

          On June 18, 2018, the Puerto Rico Aqueduct and Sewer Authority (“PRASA”) and the

 Puerto Rico Public-Private Partnership Authority (“P3”) (collectively, the “Sponsors”) issued a

 solicitation for the provision of a Public Private Partnership to Optimize PRASA’S Metering

 Infrastructure and Customer Service Experience (the “Project”). REDACTED




                            attached hereto as Exhibit A.)


 1
     REDACTED                contains an arbitration provision. Pursuant to the arbitration provision,
 GU has initiated an arbitration proceeding against IBT. IBT is included as a party here solely out
 of an abundance of caution for purposes of tolling any applicable statute of limitation. IBT
 indicated on August 5, 2020 that it would respond to an arbitration demand. As such, GU plans to
 file a Motion to Stay pending arbitration as to IBT, and will confer with IBT to that end.
 Regardless, GU reserves, and expressly does not waive, its right to arbitration REDACTED


 05493609.6                                         1
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 2 of 39



          GU is a worldwide leading firm specializing in, among other things, human resource and

 talent acquisition services. REDACTED




          REDACTED




          REDACTED




 05493609.6                                     2
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 3 of 39



 REDACTED




                                                                                                 REDACTED

                 The aforementioned materials, or versions of the materials, evolved over time

                                                                   GU considers these materials to

 be unique, valuable, and proprietary.      All of these materials constitute GU’s “Proprietary

 Information.”

          REDACTED




          Through this Complaint, GU seeks monetary and equitable relief from IBT and Miya, as

 well as recovery of GU’s costs and fees.

                                             PARTIES

          1.     GU is a limited liability company formed under the laws of California. GU’s sole

 member is a citizen of Delaware and California.

          2.     IBT is a limited liability company formed under Florida law. Upon information

 and belief, no member of IBT is a resident of Delaware or California.



 05493609.6                                        3
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 4 of 39



          3.    Miya is a limited liability company formed under Puerto Rico law.                Upon

 information and belief, no member of Miya is a resident of Delaware or California.

                                  JURISDICTION AND VENUE

          4.    Subject matter jurisdiction is proper under 28 U.S.C. §§ 1331, 1332, and 1367.

          5.    This Court has original jurisdiction over GU’s causes of action for misappropriation

 of trade secrets under the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836.

          6.    This Court has supplemental jurisdiction over IBT’s other causes of action arising

 under state law pursuant to 28 U.S.C. § 1367 because those claims are so closely related to GU’s

 DTSA claims that they form part of the same case or controversy under Article III of the United

 States Constitution.

          7.    Moreover, complete diversity exists pursuant to 28 U.S.C. §1332 (a)(1).

          8.    GU seeks relief in excess of $75,000, exclusive of interests and costs. 28 U.S.C. §

 1332 (a).

          9.    Personal jurisdiction exists over IBT since it is headquartered in Miami-Dade

 County, Florida, is registered to do business in Florida, and regularly conducts business in Florida.

          10.   Personal jurisdiction exists over Miya because Miya purposefully and

 systematically directed its efforts relating to the Project, with regard to IBT and GU, to the state

 of Florida.

          11.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 (b)(2) and

 (b)(3) because a substantial part of the events or omissions giving rise to GU’s claims occurred in

 this judicial district, and because IBT and Miya are subject to personal jurisdiction in this judicial

 district.




 05493609.6                                        4
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 5 of 39



                                              FACTS

          12.   In June 2018, the Sponsors issued a solicitation for the provision of a Public Private

 Partnership to Optimize PRASA’s Metering Infrastructure and Customer Service Experience,

 available at http://www.p3.pr.gov/assets/rfq-prasa-june-2018.pdf (the “RFQ”).          The winning

 proposal would acquire the 15-year “Project Contract” with the Sponsors.

          13.   GU is a worldwide, leading firm specializing in, among other things, human

 resource and talent acquisition services. REDACTED




                                                                   Given GU’s expertise with these

 functions, REDACTED

                                            (Ex. A). REDACTED



                                                                                      (Ex. A, § 5(b)).

 REDACTED
 (Ex. A, § 5(g)). REDACTED




 (Ex. A, § 5(e)).

          15.   REDACTED



 05493609.6                                       5
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 6 of 39



 REDACTED




                               Parties’ Obligations

          16.   REDACTED
                               , in pertinent part:




 05493609.6                              6
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 7 of 39




 (Ex. A, § 1(a)–(e)). REDACTED

                                 (Ex. A, § 1(d)), REDACTED



                                      (Ex. A, § 1(e)). REDACTED



                                        (Ex. A, § 1(e)).

          17.   REDACTED




 05493609.6                             7
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 8 of 39




 (Ex. A, § 3(b)(1)–(6)).

          18.   REDACTED




 05493609.6                            8
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 9 of 39




 (Ex. A, § 3(a)(1)–(5)).

          19.   REDACTED


                               (Ex. A, § 3(c)(9)).

          20.   REDACTED




 05493609.6                              9
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 10 of 39




  (Ex. A, § 3(a)(1) – (5)).

                                 Proprietary Information

           21.   As set forth above, REDACTED




  05493609.6                               10
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 11 of 39




  05493609.6                           11
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 12 of 39




  (Ex. A, § 4).

           22.    REDACTED



  05493609.6                           12
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 13 of 39




  (Ex. A, § 6).

                   REDACTED
           23.    REDACTED


           24.    REDACTED




  05493609.6                           13
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 14 of 39



           25.   REDACTED


           26.   REDACTED




           27.   REDACTED




           28.   REDACTED




                    (See generally Ex. A).

           29.   REDACTED




  05493609.6                                 14
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 15 of 39




  (Ex. B.) REDACTED

                                      :




  (Ex. B).

           30.   REDACTED




  05493609.6                              15
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 16 of 39



  REDACTED




                REDACTED


               REDACTED




  05493609.6                           16
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 17 of 39




  (Ex. E).




           33.   REDACTED




           34.   REDACTED




  05493609.6                           17
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 18 of 39



  REDACTED




           35.   REDACTED
                                                :




  (Ex. G). REDACTED



           36.   REDACTED




  05493609.6                           18
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 19 of 39



  REDACTED
                                  (Ex. A, § 6(b)).

           37.       REDACTED




                                       (Ex. __, § 3(a)(3) (emphasis added)).

                                                     COUNT ONE
                         Breach of Contract – REDACTED
                                        (Against Defendant IBT)

           38.       GU re-alleges and incorporates by reference herein Paragraphs 1–37 as if fully set

  forth herein.

           39.       REDACTED




               (Ex. A, § 5(b)).

           40.       At all times, REDACTED

           41.       REDACTED




  05493609.6                                            19
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 20 of 39



  REDACTED
                                                                   (Ex. A, § 2(e)).

           42.      REDACTED
           43.      REDACTED


                                           COUNT TWO
                        Breach of Contract – REDACTED
                                      (Against Defendant IBT)

           44.      GU re-alleges and incorporates by reference herein Paragraphs 1–37 as if fully set

  forth herein.

           45.      REDACTED




  (Ex. A, § 5(g)).

           46.      REDACTED


           47.      Further, as a result of REDACTED

                 , GU has suffered substantial damages.

                                         COUNT THREE
                 Breach of Contract – REDACTED
                                      (Against Defendant IBT)

           48.      GU re-alleges and incorporates by reference herein Paragraphs 1–37 as if fully set

  forth herein.

           49.      REDACTED




  05493609.6                                        20
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 21 of 39



           REDACTED




  (Ex. A, § 4(a)(1)).

           50.     REDACTED


           51.     REDACTED


           52.     As a result of REDACTED

  GU has suffered substantial damages.

                                          COUNT FOUR
                              Breach of Contract – REDACTED
  REDACTED
                                       (Against Defendant IBT)

           53.     GU re-alleges and incorporates by reference herein Paragraphs 1–37 as if fully set

  forth herein.

           54.     REDACTED




               (Ex. A, §1(b)–(c)).   REDACTED
                                                                   (Ex. A, § 3(a)(3)).

           55.     REDACTED




  05493609.6                                       21
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 22 of 39



  REDACTED                           (Ex. A, § 1(e)). REDACTED

                                                                                        (Ex. A, § 1(d)).

           56.        REDACTED


               (Ex. A, § 3(c)(9)).

           57.        REDACTED




           58.        As a result of REDACTED

  GU has suffered substantial damages.

                                               COUNT FIVE
                                          REDACTED Indemnification
                                           (Against Defendant IBT)

           59.        GU re-alleges and incorporates by reference herein Paragraphs 1–37 as if fully set

  forth herein.

           60.        REDACTED




  (Ex. A, § 5(i)).

           61.        REDACTED




  05493609.6                                          22
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 23 of 39



                    a. REDACTED




                    b. REDACTED




              62.      Accordingly, GU is entitled to REDACTED indemnification in light of REDACTED

          .

                                               COUNT SIX
                         Breach of Implied Covenant of Good Faith and Fair Dealing
                                          (Against Defendant IBT)

              63.      GU re-alleges and incorporates by reference herein Paragraphs 1–37 as if fully set

  forth herein.

              64.      IBT owes GU an implied duty of good faith and fair dealing REDACTED

                    . As such, IBT is obligated to follow standards of good faith and fair dealing designed

  to protect GU’s reasonable contractual expectations.

              65.      REDACTED




              66.      Specifically, IBT breached the covenant of good faith and fair dealing in the

  following ways:

                    a. REDACTED



  05493609.6                                            23
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 24 of 39



                 b. REDACTED

                 c. REDACTED




                 d. REDACTED




                 e. REDACTED




                 f. REDACTED




           67.     GU has been damaged as a direct result of IBT’s wrongful conduct and the resulting

  breach of the implied duty of good faith and fair dealing.




  05493609.6                                       24
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 25 of 39



                                          COUNT SEVEN
                                        Promissory Estoppel
                                      (Against Defendant IBT)

           68.    GU re-alleges and incorporates by reference herein Paragraphs 1–37 as if fully set

  forth herein.

           69.    Alternatively, REDACTED




           70.    REDACTED




           71.    GU has been damaged due to IBT’s misrepresentations.

                                         COUNT EIGHT
                                        Unjust Enrichment
                                (Against Defendants IBT and Miya)

           72.    GU re-alleges and incorporates by reference herein Paragraphs 1–37 as if fully set

  forth herein.

           73.    Pleading alternatively only as to IBT here, GU conferred benefits upon IBT and

  Miya in their pursuit of REDACTED          , either directly or indirectly. GU provided REDACTED

                                                    , and expended tremendous resources and costs

  REDACTED


  05493609.6                                      25
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 26 of 39



  IBT and Miya, REDACTED                                           had knowledge of the benefit they

  received, and have retained the benefit.

           74.    IREDACTED




                                  it would be inequitable for IBT to retain the benefits without paying

  fair value for them.

                                          COUNT NINE
                                        Constructive Trust
                                      (Against Defendant IBT)

           75.    GU re-alleges and incorporates by reference herein Paragraphs 1–37 as if fully set

  forth herein.

           76.    REDACTED




           77.    REDACTED




           78.    REDACTED




  05493609.6                                       26
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 27 of 39



                 a. REDACTED




                 b. REDACTED




                 c. REDACTED




           79.     REDACTED




  it would be inequitable for IBT to retain the benefits.

           80.     As such, GU respectfully requests a decree imposing a constructive trust over GU’s

  property provided to IBT.

                                          COUNT TEN
                           Fraudulent Inducement and Misrepresentation
                                     (Against Defendant IBT)

           81.     GU re-alleges and incorporates by reference herein Paragraphs 1–37 as if fully set

  forth herein.




  05493609.6                                       27
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 28 of 39



           82.   Beginning in August 2018 and on occasions thereafter, REDACTED

                                                                               At the time of the

  misrepresentations, IBT knew either that it would not REDACTED




           83.   This misrepresentation was material to GU, and IBT made the misrepresentation to

  REDACTED




                            In reasonable and justifiable reliance on this misrepresentation, GU

  REDACTED




           84.   IBT made further misrepresentations to GU on August 13, 2019 REDACTED




                                                                                   In reasonable

  and justifiable reliance on IBT’s statements, REDACTED




  05493609.6                                    28
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 29 of 39



           85.    IBT also represented to GU that it REDACTED




           86.    This misrepresentation was material to GU, REDACTED

                                                             In reasonable and justifiable reliance on

  this misrepresentation, GU REDACTED



           87.    Evidencing IBT’s fraudulent intent with regard to all the foregoing

  misrepresentations, IBT REDACTED




           88.    IBT actively concealed the aforementioned misrepresentations from GU.

           89.    As a direct result of GU’s justifiable and reasonable reliance on IBT’s

  misrepresentations, GU suffered substantial damages.

                                         COUNT ELEVEN
                                     Aiding and Abetting Fraud
                                     (Against Defendant Miya)

           90.    GU re-alleges and incorporates by reference herein Paragraphs 1–37 and 82–89 as

  if fully set forth herein.

           91.    As set forth herein, IBT’s material misrepresentations to GU constitute fraud.




  05493609.6                                      29
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 30 of 39



           92.    Miya had knowledge of the fraud and provided substantial assistance to IBT to

  advance commission of the fraud.

           93.    REDACTED




           94.    As a direct and proximate cause of Miya’s aiding and abetting IBT in its fraud, GU

  has suffered significant damages in an amount to be proven at trial.

                                        COUNT TWELVE
                                Tortious Interference with Contract
                                     (Against Defendant Miya)

           95.    GU re-alleges and incorporates by reference herein Paragraphs 1–37 as if fully set

  forth herein.

           96.    REDACTED
           97.    REDACTED
           98.    Miya intentionally, and without justification, REDACTED




           99.    Miya intentionally, and without justification, REDACTED




           100.   Miya actively concealed its aforementioned conduct from GU.

           101.   As a proximate result of Miya’s interference, GU suffered damages.



  05493609.6                                      30
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 31 of 39



                                        COUNT THIRTEEN
                  Violation of Florida’s Deceptive and Unfair Trade Practices Act
                                (Against Defendants IBT and Miya)

           102.   GU re-alleges and incorporates by reference herein Paragraphs 1 – 37 as if fully set

  forth herein.

           103.   This is a claim for violation of Florida’s Deceptive and Unfair Trade Practices Act

  (“FDUTPA”), Fla. Stat. §§ 501.201–501.2101.

           104.   FDUTPA provides that unfair methods of competition, unconscionable acts and

  practices, and unfair or deceptive acts or practices in the conduct of “any trade or commerce” are

  unlawful. Fla. Stat. § 501.24.

           105.   IBT’s and Miya’s conduct as alleged herein occurred in trade and/or commerce.

           106.   IBT and/or Miya misled GU, otherwise offended public policy, and acted

  immorally, unethically, oppressively, unscrupulously, and substantially injurious toward GU in

  the following ways:

               a. REDACTED




               b. REDACTED




  05493609.6                                       31
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 32 of 39



               c. REDACTED




               d. REDACTED




           107.   GU suffered actual damages as a result of Defendants’ deceptive, unfair, and

  oppressive conduct described above pursuant to Fla. Stat. § 501.211(1) including, but not limited

  to, REDACTED



                                        COUNT FOURTEEN
                                 Misappropriation of Trade Secretes
                                   Violation of 18 U.S.C. § 1836(b)
                                 (Against Defendants IBT and Miya)

           108.   GU re-alleges and incorporates by reference herein Paragraphs 1 – 37 as if fully set

  forth herein.

           109.   GU’s Proprietary Information, which constitutes trade secrets, is related to services

  used and intended to be used in interstate commerce. GU, based in California, transmitted its trade

  secrets to IBT in Florida for use REDACTED                                                 involving

  Puerto Rico entities.

           110.   GU is the sole owner of its Proprietary Information which comprises the method,

  process, business plan, procedure, technique, and costs associated with the REDACTED




  05493609.6                                       32
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 33 of 39



           111.   GU took reasonable steps to maintain the secrecy of its Proprietary Information.

  Indeed, the REDACTED



           112.   GU’s Proprietary Information derives independent economic value, actual or

  potential, from not being generally known or ascertained through proper means. To that end, the

  purpose of the REDACTED




           113.   Both IBT and Miya acquired knowledge of GU’s Proprietary Information under

  circumstances giving rise to a duty to maintain the secrecy of the Proprietary Information and to

  limit the use or disclosure of the Proprietary Information, or knew or had reason to know that it

  was derived from or through a person who owed a duty to GU to maintain is secrecy or limit its

  use.

           114.   IBT intentionally misappropriated the Proprietary Information by its improper use

  and disclosure of GU’s Proprietary Information to third parties.             Miya intentionally

  misappropriated the Proprietary Information by improperly obtaining, using, and disclosing GU’s

  Proprietary Information to third parties.

           115.   Even more, IBT misrepresented to GU that IBT would protect GU’s Proprietary
                                                                                                REDACTED

  Information REDACTED                              ; however, IBT never intended to abide by

                                                                    Instead, REDACTED



           116.   IBT’s and Miya’s conduct was willful and malicious.




  05493609.6                                     33
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 34 of 39



           117.      As a direct result of IBT’s and Miya’s misappropriation of GU’s Proprietary

  Information, GU has suffered and continues to suffer significant damages in an amount to be

  proven at trial.

                                           COUNT FIFTEEN
                                    Misappropriation of Trade Secrets
                                      Violation of Fla. Stat. Ch. 688
                                   (Against Defendants IBT and Miya)

           118.      GU re-alleges and incorporates by reference herein Paragraphs 1–37 as if fully set

  forth herein.

           119.      GU is the sole owner of its Proprietary Information which comprises the method,

  process, business plan, procedure, technique, and costs associated with the HR Services.

           120.      GU took reasonable steps to maintain the secrecy of its Proprietary Information.

  REDACTED
  REDACTED GU disclosed its Proprietary Information to IBT pursuant to these Provisions.

           121.      GU’s Proprietary Information derives independent economic value, actual or

  potential, from not being generally known or ascertained through proper means. REDACTED




           122.      Both IBT and Miya acquired knowledge of GU’s Proprietary Information under

  circumstances giving rise to a duty to maintain the secrecy of the Proprietary Information and to

  limit the use or disclosure of the Proprietary Information, or knew or had reason to know that it

  was derived from or through a person who owed a duty to GU to maintain is secrecy or limit its

  use.




  05493609.6                                         34
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 35 of 39



           123.      IBT intentionally misappropriated the Proprietary Information by its improper use

  and disclosure of GU’s Proprietary Information to third parties.                Miya intentionally

  misappropriated the Proprietary Information by improperly obtaining, using, and disclosing GU’s

  Proprietary Information to third parties.

           124.      Even more, IBT misrepresented to GU that IBT would protect GU’s Proprietary

  Information REDACTED                                   however, REDACTED

                                                                       Instead, REDACTED



           125.      IBT’s and Miya’s conduct was willful and malicious.

           126.      As a direct result of IBT’s and Miya’s misappropriation of GU’s Proprietary

  Information, GU has suffered and continues to suffer significant damages in an amount to be

  proven at trial.

                                           COUNT SIXTEEN
                            Specific Performance (Proprietary Information)
                                        (Against Defendant IBT)

           127.      GU re-alleges and incorporates by reference herein Paragraphs 1–37 and 50–53 as

  if fully set forth herein.

           128.      Section 7(d) REDACTED




  05493609.6                                        35
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 36 of 39



                                                                                          REDACTED
           129.   As set forth in Counts Three, Thirteen, and Fourteen, IBT breached




                                      COUNT SEVENTEEN
                                         Civil Conspiracy
                                (Against Defendants IBT and Miya)

           130.   GU re-alleges and incorporates by reference herein Paragraphs 1–37 as if fully set

  forth herein.

           131.   IBT and Miya formed an exclusive joint venture, and in furtherance of their

  conspiracy, IBT and Miya undertook the following unlawful acts:

               a. REDACTED




               b. REDACTED



               c. REDACTED




               d. REDACTED

           132.   REDACTED




  05493609.6                                      36
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 37 of 39



  REDACTED


                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment in its

  favor granting the following relief:

           1.      Compensatory and/or actual damages;

           2.      Compensatory and punitive damages for IBT’s fraud, and Miya’s aiding and

  abetting thereof, to the fullest extent provided by law;

           3.      Compensatory damages for actual loss caused by Defendants’ misappropriation of

  GU’s Proprietary Information to the fullest extent permitted by law;

           4.      Indemnification pursuant to REDACTED

           5.      A decree of specific performance pursuant to REDACTED

           6.      A decree imposing a constructive trust over GU’s property provided to IBT.

           7.      Exemplary damages for Defendants’ willful and malicious misappropriation of

  GU’s Proprietary Information to the fullest extent permitted by law;

           8.      Disgorgement of Defendants’ profits to the fullest extent permitted by law;

           9.      GU’s reasonable fees and costs pursuant to REDACTED                           or

  otherwise permitted by law; and

           10.     Pre-judgment and post-judgment interest.

               GU DEMANDS TRIAL BY JURY AS TO ITS CLAIMS AGAINST MIYA

     GU RESERVES ITS RIGHT TO DEMAND A JURY TRIAL AGAINST IBT IN THE
      EVENT GU’S CLAIMS AGAINST IBT DO NOT PROCEED IN ARBITRATION




  05493609.6                                       37
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 38 of 39



  Dated: August 6, 2020              Respectfully submitted,

                                     _     ______________________________
                                     Ramón A. Abadin (Fla. Bar No. 707988)
                                     Ramón A. Abadin, P.A.
                                     232 Andalusia Ave, Suite 200
                                     Coral Gables, FL 33134
                                     T: (305) 768-9839
                                     E: rabadin@abadinlaw.com


                                     Thomas W. Thagard III (pro hac vice pending)
                                     J. Ethan McDaniel (pro hac vice pending)
                                     Maynard, Cooper & Gale, P.C.
                                     1901 Sixth Avenue North, Ste. 1700
                                     Birmingham, Alabama 35203-2618
                                     T: (205) 254-1000
                                     F: (205) 254-1999
                                     E: tthagard@maynardcooper.com
                                     E: emcdaniel@maynardcooper.com


                                     Attorneys for Plaintiff Global Upside, LLC




  05493609.6                           38
Case 1:20-cv-23281-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 39 of 39



                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing has been served upon all counsel of record

  on the Service List below either via the CM/ECF system which will send electronic notification

  to counsel, or via U.S. Mail, postage pre-paid, on this the 6th day of August, 2020.




                                                OF COUNSEL


                                           SERVICE LIST

   J. Ethan McDaniel                                    SERVED VIA CERTIFIED
     emcdaniel@maynardcooper.com                        U.S. MAIL:
   Thomas W. Thagard III
    tthagard@maynardcooper.com                          IBT GROUP, LLC
   MAYNARD, COOPER & GALE, P.C.                         1200 Brickell Ave.
   1901 Sixth Avenue North, Suite 2400                  Suite 1700
   Birmingham, AL 35203                                 Miami, FL 33131
   Telephone: (205) 254-1000
   Facsimile: (205) 254-1999                            MIYA PUERTO RICO, LLC
                                                        d/b/a “Miya – Indaqua”
   Ramón A. Abadin (Fla. Bar No. 707988)                c/o Registered Agent
     rabadin@abadinlaw.com                              Jelka L. Duchesne Sanabria
   Ramón A. Abadin, P.A.                                252 Ave Ponce de Leon
   2333 Ponce de Leon Blvd.                             Citibank Tower Piso 12
   BAC Colonnade Office Tower, Suite 314                San Juan, PR 00918
   Coral Gables, FL 33134
   Telephone: (305) 768-9839

   Attorneys for Plaintiff Global Upside, LLC




                                                  39
